DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/16/22 has been entered.
Response to Arguments
	The amendments filed 5/16/22 have been entered. 

The amendments necessitated the new grounds of rejection presented below. The primary reference cited in the previous Office Action was Koltermann (US 20090229886 A1). The primary reference in the rejection(s) presented below is now Griffo (US 7749947 B2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffo (US 7749947 B2), in view of Desanker (Oil-Soluble Silver-Organic Molecule for in Situ Deposition of Lubricious Metallic Silver at High Temperatures), further in view of Koltermann (US 20090229886 A1). 

Regarding claim 1, Griffo teaches a tool for forming or servicing a wellbore, the tool comprising: 
a first body comprising a bearing pin (Fig 2, pin 24); 
a second body (Fig 2, cone 16) configured to translate relative to the first body (Fig 2, the cone 16 revolves around journal/pin 24), the second body comprising a cone (Fig 2, roller cone 16); and 
a lubricant (Column 9, lines 13-14, “bearing surfaces between the journal 24 and cone 16 are lubricated by a lubricant or grease composition”) configured to coat opposing sidewall surfaces of the bearing pin and the cone after the tool enters the wellbore (Column 9, lines 5-25, prior to use, “the interior of the drill bit is evacuated, and lubricant or grease is introduced through a fill passage”; the examiner additionally notes that the lubricant is required between the bearing pin 24 exterior and cone 16 interior surfaces. The examiner additionally notes that the claim is an apparatus and the lubricant is able to coat these surfaces after deployment in a wellbore), 
wherein the lubricant is a grease (Title).  
While Griffo teaches that additional additives may be added not specifically discussed (Column 10, lines 3-5), Griffo is silent on the lubricant comprising an organometallic compound. 
Desanker teaches the lubricant comprising an organometallic compound (Abstract, the lubricant has a silver organic complex). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by using the lubricant of Desanker with an organometallic compound as disclosed by Desanker because of its anti-wear and anti-friction properties (Abstract of Desanker). As modified, the lubricant of Desanker is to be used in the drill bit structure of Griffo. 
While Griffo teaches that other cutter/bit configurations are usable (Column 8, lines 31-33), Griffo as modified is silent on wherein, at least before the tool enters the wellbore, on the opposing sidewall surfaces of the bearing pin and the cone are free of a protective coating of solid material.
Koltermann teaches wherein, at least before the tool enters the wellbore, on the opposing sidewall surfaces of the bearing pin and the cone are free of a protective coating of solid material (Para 0024, “bearing pin 19 itself can provide a bearing surface” and “the cone 21 surface that contacts the bearing pin 19 can be a bearing surface”, the examiner notes the discussion of optional additional treatment to the bearing surfaces; which suggested untreated/coated bearing surfaces). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by having at least before the tool enters the wellbore, on the opposing sidewall surfaces of the bearing pin and the cone are free of a protective coating of solid material as disclosed by Koltermann because using the uncoated surfaces directly as a bearing surface instead of having an additional bearing means e.g. bearing 45 would reduce the number of parts and manufacturing complexity of the tool.
Griffo as modified by Koltermann, teaches the opposing sidewall surfaces of the bearing pin and the cone are in substantially continuous direct contact with one another between a seal and a ball bearing of the tool (Fig 2, seal 50 and ball bearing 28, in having the pin 24 function as the bearing surface would have a substantially continuous direct contact surface 26; the examiner notes the lexicographical definition of the term substantially as encompassing “acceptable manufacturing tolerances” in Para 0024 of the instant specification).

Regarding claim 2, Griffo as modified further teaches wherein the second body comprises the ball bearing at an interface between the cone and the bearing pin (Fig 2 of Griffo, the ball bearing 28 is between the corresponding grooves 32 and 29/interface of the cone 16 and pin 24).  

Regarding claim 3, Griffo as modified further teaches wherein at least one of the first body and the second body comprises an uncoated metal (Fig 2, the pin 24 and/or cone 16 is metal as conveyed by its use of metallic cross-hatching; this is additionally discussed with discussion of lubricants for metal-to-metal contact, Column 2, lines 1-8. The examiner notes the modification in the parent claim such that the bearing surfaces are uncoated, per Para 0024 of Koltermann).  

Regarding claim 5, Griffo as modified further teaches wherein the lubricant further comprises a polyalphaolefin (Abstract of Desanker, polyalphaolefin is used as a base fluid) .  

Regarding claim 6, Griffo as modified further teaches wherein the lubricant has a viscosity greater than about 100,000 cP at a temperature of about 20°C and a sheer rate of less than about 40 s-1 (Abstract of Desanker, where the compound proposed to be used as the same sole compound disclosed by applicant, see e.g. Para 0038 of the specification as-filed, it stands to reason that it will possess the same characteristics and composition).  
	Additionally and/or alternative, under an alternate understanding of the prior art in which the prior art is not understood to teach that the lubricant has a viscosity greater than about 100,000 cP at a temperature of about 20°C and a sheer rate of less than about 40 s-1, the claim limitation would be obvious to arrive at. 
	Griffo teaches a lubricant grease with a varying amount of thicken (Abstract, a lubricant may include 40 weight percent of a thickener). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by having lubricant has a viscosity greater than about 100,000 cP at a temperature of about 20°C and a sheer rate of less than about 40 s-1 because firstly Griffo establishes that lubricant viscosity is something that can be controlled and optimized as desired by virtue of altering the thickener amount (Abstract) and that a thicker lubricant “holds the oil in place” (Column 4, lines 32-34). Moreover  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233. MPEP 2144.05.

Regarding claim 7, Griffo as modified further teaches wherein the organometallic compound of the lubricant comprises a silver-organic compound (Abstract of Desanker, the lubricant has a silver organic complex).  

Regarding claim 8, Griffo as modified further teaches wherein the silver-organic compound comprises [Ag(3, 5-dimethyl-4-n-hexyl-pyrazolate]3 (Abstract of Desanker, the silver organic complex is the recited compound).  

Regarding claim 9, Griffo as modified further teaches wherein the silver-organic compound comprises at least one silver atom bound with an organic complex (Fig 1, Scheme 1 of Desanker, lubricant has the recited characteristic).  

Regarding claim 10, Griffo as modified further teaches wherein the organic complex comprises a cyclic hydrocarbon comprising: one or more of nitrogen (N), phosphorous (P), boron (B), or sulfur (S) elements; and carbon (C); and hydrogen (H) (Abstract of Desanker, where the compound proposed to be used as the same sole compound disclosed by applicant, see e.g. Para 0038 of the specification as-filed, it stands to reason that it will possess the same characteristics and composition. See also Fig 1 of Desanker, in this case bonding to at least nitrogen, in addition to C and H).  

Regarding claim 11, Griffo as modified further teaches wherein the cyclic hydrocarbon further comprises oxygen (O) (Abstract of Desanker, where the compound proposed to be used as the same sole compound disclosed by applicant, see e.g. Para 0038 of the specification as-filed, it stands to reason that it will possess the same characteristics and composition. See also Fig 1 of Desanker).  

Regarding claim 12, Griffo as modified further teaches wherein the organic complex comprises at least one of a phenol group, an alkyl group, or a pyrazole group (Abstract of Desanker, the compound is a “pyrazole complex”).  

Regarding claim 15, Griffo teaches an earth-boring drill bit for forming or servicing a wellbore, the earth-boring drill bit comprising 
a plurality of rolling cone assemblies (Fig 1, at least 3 roller cone assemblies shown), at least one of the rolling cone assemblies (Fig 2, one of the assemblies shown) comprising: 
a rolling cone rotatably mounted to a bearing pin (Fig 2, the cone 16 is mounted on and revolves around journal/pin 24) on a bit leg (Fig 2, bit leg 15); and 
a lubricant between a sidewall surface of the bearing pin opposing a sidewall surface of the rolling cone (Column 9, lines 13-14, “bearing surfaces between the journal 24 and cone 16 are lubricated by a lubricant or grease composition”), 
wherein the lubricant is a grease (Title).  
While Griffo teaches that additional additives may be added not specifically discussed (Column 10, lines 3-5), Griffo is silent on the lubricant comprising an organometallic compound formulated to form a solid protective coating on at least one of the sidewall surface of the bearing pin and the sidewall surface of the rolling cone. 
Desanker teaches the lubricant comprising an organometallic compound (Abstract, the lubricant has a silver organic complex) formulated to form a solid protective coating on at least one of the sidewall surface of the bearing pin and the sidewall surface of the rolling cone (Abstract, a “protective metallic service particles” are deposited on the surface; these are the recited sidewall surfaces as a modification to Griffo as these are the surfaces in which the lubricant is in contact).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by using the lubricant of Desanker with an organometallic compound as disclosed by Desanker because of its anti-wear and anti-friction properties (Abstract of Desanker). As modified, the lubricant of Desanker is to be used in the drill bit structure of Griffo. 
While Griffo teaches that other cutter/bit configurations are usable (Column 8, lines 31-33), Griffo as modified is silent on before a first use within the wellbore, the sidewall surface of the bearing pin and the sidewall surface of the rolling cone are free of a coating of solid material. 
Koltermann teaches before a first use within the wellbore, the sidewall surface of the bearing pin and the sidewall surface of the rolling cone are free of a coating of solid material (Para 0024, “bearing pin 19 itself can provide a bearing surface” and “the cone 21 surface that contacts the bearing pin 19 can be a bearing surface”, the examiner notes the discussion of optional additional treatment to the bearing surfaces; which suggested untreated/coated bearing surfaces).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by having before a first use within the wellbore, the sidewall surface of the bearing pin and the sidewall surface of the rolling cone free of a coating of solid material as disclosed by Koltermann because using the uncoated surfaces directly as a bearing surface instead of having an additional bearing means e.g. bearing 45 would reduce the number of parts and manufacturing complexity of the tool.
Griffo as modified by Koltermann, teaches wherein the earth-boring drill bit is configured such that, the sidewall surface of the bearing pin and the sidewall surface of the rolling cone are in substantially continuous direct contact with one another between a seal assembly and a bearing of the at least one of the rolling cone assemblies (Fig 2, seal 50 and ball bearing 28, in having the pin 24 function as the bearing surface would have a substantially continuous direct contact surface 26; the examiner notes the lexicographical definition of the term substantially as encompassing “acceptable manufacturing tolerances” in Para 0024 of the instant specification).

Regarding claim 16, Griffo as modified further teaches wherein the seal assembly is between the rolling cone and the bearing pin (Fig 2, seal 50), the seal assembly sealing the lubricant within a channel between the sidewall surface of the bearing pin and the sidewall surface of the rolling cone (Fig 2, Column 9, lines 22-24, “Lubricant or grease is retained in the bearing structure by a resilient seal 50 between the cone 16 and journal 24.”).  

Regarding claim 17, Griffo as modified further teaches wherein the bearing is disposed between the bearing pin and the rolling cone (Fig 2 of Griffo, the ball bearing 28 is between the corresponding grooves 32 and 29/interface of the cone 16 and pin 24).  

Regarding claim 18, Griffo as modified further teaches wherein: the bearing disposed between the bearing pin and the rolling cone is a ball bearing, a ball plug, or a ball retainer (Fig 2, ball bearing 28).  

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffo (US 7749947 B2), in view of Desanker (Oil-Soluble Silver-Organic Molecule for in Situ Deposition of Lubricious Metallic Silver at High Temperatures), further in view of Koltermann (US 20090229886 A1), further in view of White (US 20160186083 A1). 

Regarding claim 13, Griffo as modified is silent on wherein the lubricant further comprises a catalyst formulated to react with the organometallic compound.  
	White teaches the lubricant further comprises a catalyst formulated to react in a lubricant (Para 0051, “Many homogeneous or heterogeneous, solid catalysts are known to one skilled in the art. The choice of catalyst depends on the reactivity of the starting materials and product quality requirements”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo as modified by having a catalyst as disclosed by White because it would enhance the performance of the lubricant by increasing the rate of a chemical reaction of the lubricant, which is by definition the function of a catalyst. As a modification to Griffo as modified the lubricant comprises an organometallic compound, thus the catalyst may be selected to react with the lubricant of Desanker.   

Regarding claim 14, Griffo as modified is silent on wherein the lubricant further comprises catalytic nanoparticles.
	White teaches the lubricant further comprises catalytic nanoparticles (Para 0051, “Many homogeneous or heterogeneous, solid catalysts are known to one skilled in the art. The choice of catalyst depends on the reactivity of the starting materials and product quality requirements”; Para 0002 there are encapsulated catalytic particles, these may be “nanoscale particles” see Para 0077). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo as modified by having a catalyst as disclosed by White because it would enhance the performance of the lubricant by increasing the rate of a chemical reaction of the lubricant, which is by definition the function of a catalyst. 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffo (US 7749947 B2), in view of Desanker (Oil-Soluble Silver-Organic Molecule for in Situ Deposition of Lubricious Metallic Silver at High Temperatures), further in view of Koltermann (US 20090229886 A1), further in view of Hall (US 20100326736 A1). 

Regarding claim 19, Griffo teaches a drilling system for forming or servicing a wellbore, the drilling system comprising: 
a drill string (Fig 1, Column 8, lines 22-23 “The threaded pin end 14 is adapted for assembly onto a drill string (not shown) for drilling oil wells”); and 
a drill bit (Fig 1, bit 10) coupled at a distal end of the drill string (Fig 1, bit would be at the bottom of the drill string, attached at threads 14), the drill bit comprising: 
at least one rolling cone rotatably mounted to a bearing pin (Fig 2, the cone 16 is mounted on and revolves around journal/pin 24) of a bit leg (Fig 2, bit leg 15); 
a lubricant between opposing surfaces of the at least one rolling cone and the bearing pin (Column 9, lines 13-14, “bearing surfaces between the journal 24 and cone 16 are lubricated by a lubricant or grease composition”) the opposing surfaces comprising:
a surface of the at least one rolling cone (Fig 2, inner surface of cone 16); and
a surface of the bearing pin (Fig 2, outer surface of journal 24)
wherein the lubricant is a grease (Title).  
While Griffo teaches that additional additives may be added not specifically discussed (Column 10, lines 3-5), Griffo is silent on the lubricant comprising an organometallic compound formulated to form a solid coating on at least one of the opposing surfaces during use of the drill bit. 
Desanker teaches the lubricant comprising an organometallic compound (Abstract, the lubricant has a silver organic complex) formulated to form a solid coating on at least one of the opposing surfaces during use of the drill bit (Abstract, a “protective metallic service particles” are deposited on the surface; these are the recited sidewall surfaces as a modification to Griffo as these are the surfaces in which the lubricant is in contact).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by using the lubricant of Desanker with an organometallic compound as disclosed by Desanker because of its anti-wear and anti-friction properties (Abstract of Desanker). As modified, the lubricant of Desanker is to be used in the drill bit structure of Griffo. 
While Griffo teaches that other cutter/bit configurations are usable (Column 8, lines 31-33), Griffo as modified is silent on wherein the opposing surfaces are configured to be free of a coating of solid material prior to delivery of the lubricant to between the opposing
Koltermann teaches the opposing surfaces are configured to be free of a coating of solid material prior to delivery of the lubricant to between the opposing surfaces (Para 0024, “bearing pin 19 itself can provide a bearing surface” and “the cone 21 surface that contacts the bearing pin 19 can be a bearing surface”, the examiner notes the discussion of optional additional treatment to the bearing surfaces; which suggested untreated/coated bearing surfaces).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by having the opposing surfaces are configured to be free of a coating of solid material prior to delivery of the lubricant to between the opposing
Griffo, in view of Koltermann teaches the opposing surfaces are in substantially continuous direct contact with one another between a seal assembly and a bearing of the drill bit prior to delivery of the lubricant to between the opposing surfaces (Fig 2, seal 50 and ball bearing 28, in having the pin 24 function as the bearing surface would have a substantially continuous direct contact surface 26; prior to the delivery of lubricant this would be the case as Column 9, lines 5-25, prior to use, “the interior of the drill bit is evacuated”; the examiner notes the lexicographical definition of the term substantially as encompassing “acceptable manufacturing tolerances” in Para 0024 of the instant specification).
While Griffo teaches a passage internal to the bearing pin (Fig 2, passage 21 and 42) the passage being configured to deliver the lubricant to between the opposing surfaces (Column 9, lines 6-8, “Lubricant passages 21 and 42 are provided from the reservoir to bearing surfaces 25, 26 formed between a journal bearing 24 and each of the cones 16,” see also Fig 2), Griffo as modified is silent on the passage in operable communication with a fluid reservoir of the drill string
Hall teaches the passage in operable communication with a fluid reservoir of the drill string (Para 0024, Fig 2, passage to bearing surface 120a is connected to fluid reservoir 102 in drill string 180). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Griffo by having the passage in operable communication with a fluid reservoir of the drill string as disclosed by Hall because it would provide a large lubricant capacity that extends the length of a drill string, e.g. up to 45 gallons (Para 0007 of Hall) and “an increase in the volume of the reservoir 102 may allow for an increase in the amount of lubricant which in turn may allow the drill string component 100 to operate for a longer period of time” (Para 0025).  

Regarding claim 20, Griffo as modified further teaches hardfacing on other surfaces of the at least one rolling cone (Column 8, lines 42-43, “Some types of bits have hardfaced steel teeth milled on the outside of the cone”, the other surfaces are each of the teeth surfaces).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEODORE N YAO/Examiner, Art Unit 3676